HAWKINS, J.
Conviction is for possession of equipment for the manufacture of intoxicating liquor. Punishment is assessed at one year in the penitentiary.
The record contains neither bills of exception nor statement of facts. We observe, however, that the judgment as entered condemned appellant to be guilty of the manufacture of intoxicating liquor. The sentence, however, recites that he was convicted of the *1091possession of equipment for the manufacture of intoxicating liquor. The only issue submitted to the jury was as to whether appellant possessed equipment for the purpose of manufacturing intoxicating liquor, and the verdict of the jury was responsive upon that issue.
The judgment will be reformed, condemning appellant to be guilty of possession of equipment for the manufacture of intoxicating liquor, and, as thus reformed, the judgment is affirmed.